DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–14 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0259140 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 February 2020 and 06 August 2020 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because:
The numbers, letters, and/or reference characters of FIG. 2 intermingle with each other and/or lines. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. See 37 CFR 1.84 (p)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 210' (e.g., FIG. 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BATTERY MODULE INCLUDING UPPER COVER INTEGRATED WITH SIDE COVERS FASTENED TO LOWER COVER, AND MANUFACTURING METHOD THEREOF.

The disclosure is objected to because of the following informalities:
The following reference character(s) are not mentioned in the description: 210' (e.g., FIG. 7).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a battery stack formed by stacking a plurality of battery cells respectively including electrode tabs on each other." It is unclear if the phrase "on each other" is limiting "electrode tabs" or "a plurality of battery cells."
Claim 2 recites the limitation "the lower cover side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "wherein at least one of the pair of side covers comprises a binding portion formed at a lower end thereof on the lower cover side, which extends therefrom so as to surround at least a portion of an outer surface of the lower cover." It is unclear the phrase "which extends therefrom so as to surround at least a portion of an outer surface of the lower cover" is limiting "the lower cover side" or "a binding portion."
Claim 3 recites the limitation "a lower surface thereof on at least one side of both sides of the battery stack." Claim 1, which claim 3 is indirectly dependent, recites the limitation "both 
Claims 4 and 5 are directly dependent from claim 3, indirectly dependent from claims 1 and 2, and include all the limitations of claims 1–3. Therefore, claims 4 and 5 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein the pair of side covers are disposed on both sides of the battery stack." Claim 1, which claim 6 is indirectly dependent, recites the limitation "both sides of the battery stack." It is unclear if "both sides of the battery stack" recited in claim 6 is further limiting "both sides of the battery stack" recited in claim 1.
Claim 6 recites the limitation "stacking direction of the battery cells" within parentheses. The limitation within the parentheses renders the claim indefinite because it is unclear whether the limitation(s) within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "the battery stack side" in lines 2–3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "stacking a plurality of battery cells respectively including electrode tabs on each other to form a battery stack." It is unclear if the phrase "on each other" is limiting "electrode tabs" or "a plurality of battery cells."
Claim 9 recites the limitation "the stacking direction" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the lower cover side" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is directly dependent from claim 9 and include all the limitations of claim 9. Therefore, claim 10 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "at least one of the pair of side covers is compressed so as to surround both sides of the battery stack." Claim 9, which claim 11 is directly dependent, recites the limitation "a pair of side covers on both sides of the battery stack." It is unclear if "both sides of the battery stack" recited in claim 11 is further limiting "both sides of the battery stack" recited in claim 9.
Claims 12–14 are directly or indirectly dependent from claim 9 and include all the limitations of claim 9. Therefore, claims 12–14 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–3 and 5–14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (JP 2013-229182 A, hereinafter Fujii).
claim 1, Fujii discloses a battery module (100, [0027]) comprising:
a battery stack (10) formed by stacking a plurality of battery cells (1) respectively including electrode tabs on each other (FIG. 6, [0036]);
a pair of side covers (30) disposed on both sides of the battery stack (10, [0046]);
a lower cover (40) on which the battery stack (10) is placed so that one side of the plurality of battery cells (1) is in contact therewith (FIG. 3, [0027]); and
an upper cover (30) disposed on a side opposite to the lower cover (40) with respect to the battery stack (10, [0046];
wherein the pair of side covers (30) and the upper cover (30) are integrally formed (FIG. 5, [0046]), and
the lower cover (40) is fastened to at least one of the pair of side covers (30, [0029]).
Regarding claim 2, Fujii discloses all claim limitations set forth above and further discloses a battery module:
wherein at least one of the pair of side covers (30) comprises a binding portion (34) formed at a lower end thereof on the lower cover side (FIG. 10, [0048]), which extends therefrom so as to surround at least a portion of an outer surface of the lower cover (30, [0048]).
Regarding claim 3, Fujii discloses all claim limitations set forth above and further discloses a battery module:
wherein the lower cover (40) comprises a stepped portion (FIG. 10, [0027]) formed therein in a stepped shape inward from a lower surface thereof on at least one side of both sides of the battery stack (10),
wherein the binding portion (34) is formed so as to surround the stepped portion (FIG. 10, [0048]).
Regarding claim 4, Fujii discloses all claim limitations set forth above and further discloses a battery module:
4. The battery module according to claim 3,
wherein, as the battery module is placed on an external cooling pack, the binding portion is disposed between the lower cover and the cooling pack.
Regarding claim 5, Fujii discloses all claim limitations set forth above and further discloses a battery module:
wherein the stepped portion (FIG. 10, [0027]) and the binding portion (34) are bound to each other by a fastening member (6) fastened in a direction perpendicular to the lower cover (40, [0029]).
Regarding claim 6, Fujii discloses all claim limitations set forth above and further discloses a battery module:
wherein the pair of side covers (30) are disposed on both sides of the battery stack (10) in a stacking direction in which the battery cells (1) are stacked (FIG. 14, [0042]).
Regarding claim 7, Fujii discloses all claim limitations set forth above and further discloses a battery module:
wherein at least one of the pair of side covers (30) is pressed to the battery stack side in the stacking direction of the battery cells (1, [0029]).
Regarding claim 8
wherein the lower cover (40) is formed of a cooling plate made of aluminum (see solid metal plate, [0042]).
Regarding claim 9, Fujii discloses a method of manufacturing a battery module (100, [0027]) comprising:
stacking a plurality of battery cells (1)respectively including electrode tabs on each other to form a battery stack (10, [0036]);
placing the battery stack (10) on a lower cover (40) so that one side of the plurality of battery cells (1) is in contact therewith (FIG. 3, [0027]); and
disposing a pair of side covers (30) on both sides of the battery stack (10) in the stacking direction of the battery cells (1, [0046],
wherein a distance between lower ends of each of the pair of side covers (30) on the lower cover side is greater than a width of the lower cover (40) in the stacking direction of the battery cells (1, FIG. 10]).
Regarding claim 10, Fujii discloses all claim limitations set forth above and further discloses a method of manufacturing a battery module:
wherein the pair of side covers (30) are integrally formed with an upper cover (30) disposed on a side opposite to the lower cover (40) with respect to the battery stack (10, [0046]), and
the integrated upper cover (30) and the pair of side covers (30) have a shape in which a portion thereof on the lower cover side is opened, respectively (FIG. 3, [0048]).
Regarding claim 11
wherein, after the pair of side covers (30) are disposed, at least one of the pair of side covers (30) is compressed so as to surround both sides of the battery stack (10) in the stacking direction of the battery cells (1, [0029]).
Regarding claim 12, Fujii discloses all claim limitations set forth above and further discloses a method of manufacturing a battery module:
wherein a binding portion (34) is formed at a lower end of at least one of the pair of side covers (30) on the lower cover side, which extends therefrom to the lower cover side (FIG. 10, [0048]), and
the binding portion (34) is located so as to surround at least a portion of an outer surface of the lower cover (40) according to the compression (FIG. 10, [0048]).
Regarding claim 13, Fujii discloses all claim limitations set forth above and further discloses a method of manufacturing a battery module:
wherein a stepped portion (FIG. 10, [0027]) is formed in the lower cover (40) in a stepped shape inward from a lower surface thereof on at least one side of both sides of the battery stack (10) in the stacking direction, and
the binding portion (34) is located so as to surround the stepped portion (FIG. 10, [0048].
Regarding claim 14, Fujii discloses all claim limitations set forth above and further discloses a method of manufacturing a battery module:
wherein the stepped portion (FIG. 10, [0027]) and the binding portion (34) are bound to each other by a fastening member (6) fastened in a direction perpendicular to the lower cover (40, [0029]).

claim 1, Fujii discloses, in an alternate embodiment, a battery module (100, [0027]) comprising:
a battery stack (10) formed by stacking a plurality of battery cells (1) respectively including electrode tabs on each other (FIG. 6, [0036]);
a pair of side covers (30) disposed on both sides of the battery stack (10, [0046]);
a lower cover (see heat conductive sheet, [0044]) on which the battery stack (10) is placed so that one side of the plurality of battery cells (1) is in contact therewith (FIG. 3, [0027]); and
an upper cover (30) disposed on a side opposite to the lower cover (40) with respect to the battery stack (10, [0046];
wherein the pair of side covers (30) and the upper cover (30) are integrally formed (FIG. 5, [0046]), and
the lower cover (see heat conductive sheet, [0044]) is fastened to at least one of the pair of side covers (30, [0029]).
Regarding claim 2, Fujii discloses all claim limitations set forth above and further discloses a battery module:
wherein at least one of the pair of side covers (30) comprises a binding portion (34) formed at a lower end thereof on the lower cover side (FIG. 10, [0048]), which extends therefrom so as to surround at least a portion of an outer surface of the lower cover (30, [0048]).
Regarding claim 3
wherein the lower cover (see heat conductive sheet, [0044]) comprises a stepped portion (FIG. 10, [0027]) formed therein in a stepped shape inward from a lower surface thereof on at least one side of both sides of the battery stack (10),
wherein the binding portion (34) is formed so as to surround the stepped portion (FIG. 10, [0048]).
Regarding claim 4, Fujii discloses all claim limitations set forth above and further discloses a battery module:
wherein, as the battery module (10) is placed on an external cooling pack (40), the binding portion (34) is disposed between the lower cover (30) and the cooling pack (40, [0048]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725